Citation Nr: 0920200	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In October 2008, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's hypertension was incurred during military service.


CONCLUSION OF LAW

Hypertension was incurred in the Veteran's active duty 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for hypertension
is a full grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  The term cardiovascular-renal 
disease applies to the type of combination involvement of 
arteriosclerosis, nephritis, and organic heart disease, of 
which hypertension is an early symptom in their more obvious 
forms.  38 C.F.R. § 3.309.

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The Veteran contends that his current hypertension had its 
onset during his military service.  Thus, he claims that 
service connection is warranted for hypertension.  

Initially, the Board notes that the Veteran has a current 
diagnosis of hypertension.  An April 2002 private treatment 
record reflects that the Veteran had been prescribed blood 
pressure medication (Verapamil), and treatment records dated 
from September 2002 onward report a diagnosis of 
hypertension.  Thus, the Veteran has a current disability of 
hypertension.  

However, service treatment records are negative for a 
diagnosis of hypertension.  In this regard, the Board notes 
that the Veteran's blood pressure was taken a number of times 
during service, and that in April 1983 he underwent a blood 
pressure screening to rule out hypertension, and the 
physician indicated the results were normal.  Hypertension 
was also not noted upon separation.  Nevertheless, the Board 
observes that the Veteran's blood pressure readings 
fluctuated between 98 and 148 systolic and 60 and 100 
diastolic.  Therefore, the question that remains is whether 
there is a relationship between the Veteran's current 
hypertension and the blood pressure readings taken during 
service.

In this regard, there are conflicting opinions of record.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

With respect to medical opinions, the Court has found that 
guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  See Nieves- Rodriguez, 22 Vet. App. 295, 302 
(2008).  The Veteran was afforded a VA examination in 
February 2009.  Upon a review of the record, the examiner 
noted that the Veteran really was not treated until 2000, 
well after his discharge from the military.  However, he also 
made note of the periods of elevated blood pressure in 
service and concluded that, given the length of time before 
hypertension was diagnosed after service, to conclude that 
there was a relationship would be mere speculation.  A 
statement that no opinion could be offered without resorting 
to speculation is not an opinion.  Under VA regulations and 
case law, service connection, or the denial thereof, may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2008); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).   

In contrast, Dr. JA, a private physician, reviewed the 
Veteran's service treatment records and his post-service 
medical history and stated that the Veteran is a known and 
documented hypertension patient since his military days.  The 
Board observes that the opinion was based on a review of the 
claims file and an accurate understanding of the Veteran's 
medical history.  See Nieves-Rodriguez at 304.  Moreover, 
there is no medical evidence to the contrary.  Therefore, the 
Board determines that the evidence for and against the 
Veteran's claim is at least in equipoise. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As the 
evidence in favor of the Veteran's claim is at least equal to 
the evidence against the claim, the Board affords the benefit 
of the doubt to the Veteran, and service connection for 
hypertension is granted.
 

ORDER

Service connection for hypertension is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


